Order entered April 26, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00860-CV

                            BBVA COMPASS, ET AL., Appellants

                                                V.

                 DAVID BAGWELL, INDIVIDUALLY AND AS TRUSTEE
                 OF THE DAVID S. BAGWELL TRUST, ET AL., Appellees

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-14-00991

                                            ORDER
       Before the Court is appellants’ April 24, 2019 unopposed motion for an extension of time

to file their reply brief. We GRANT the motion and extend the time to June 6, 2019. We

caution appellants that further extension requests will be strongly disfavored.


                                                       /s/   BILL WHITEHILL
                                                             JUSTICE